Title: To James Madison from Samuel Nutting, 6 October 1802 (Abstract)
From: Nutting, Samuel
To: Madison, James


6 October 1802, Portsmouth. “Enclosed you will receive my bill for publishing the Laws of the Union, in the Republican Ledger.”
 

   
   RC (DNA: RG 59, ML). 1 p. Enclosure not found. For Nutting, see Woodbury Langdon to JM, 6 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:449 and n. 2).


